     CASE 0:19-cv-01820-MJD-BRT Document 246 Filed 09/08/20 Page 1 of 4




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


 INSIGNIA SYSTEMS, INC.,

                             Plaintiff,               Case No.: 19-cv-1820 MJD/BRT
                     v.

 NEWS CORPORATION, NEWS AMERICA
 MARKETING FSI L.L.C., and NEWS
 AMERICA MARKETING IN-STORE                           JURY TRIAL DEMANDED
 SERVICES L.L.C.,

                             Defendants.



                          MEET AND CONFER STATEMENT

      I, Y. Gloria Park, representing Plaintiff Insignia Systems, Inc., hereby certify that:

I met and conferred with the opposing party by:

      Telephone conversations and email correspondence with Nicole Moen, Fredrikson

& Byron, P.A.,

      On:

      • May 5, 2020 (Telephone)

      • May 7, 2020 (Email)

      • May 14, 2020 (Email)

      • May 22, 2020 (Email)

      • May 29, 2020 (Telephone)

      • July 1, 2020 (Email)


                                             1
     CASE 0:19-cv-01820-MJD-BRT Document 246 Filed 09/08/20 Page 2 of 4




       • July 7, 2020 (Email)

       • July 15, 2020 (Email)

       • July 22, 2020 (Telephone and Email)

       • July 30, 2020 (Email)

       • August 6, 2020 (Email)

       • August 20, 2020 (Email)

       • September 1, 2020 (Email)

       • September 3, 2020 (Email)

       Discussing the following:

       The parties’ respective positions on discovery, including their positions on

Insignia’s request that Defendants produce the deposition transcripts and exhibits of 19 of

Defendants’ witnesses who were deposed in Valassis Communications, Inc. v. News Corp.,

et al., No. 17-cv-7378 (PKC) (S.D.N.Y.) (“Valassis”); the deposition transcripts of

Defendants’ witnesses who were deposed in prior cases and whose deposition materials

were reproduced in Valassis; documents designated as trial and summary judgment

exhibits in Valassis that hit on search terms negotiated in this case, with the exception of

third-party documents so designated; and documents related to Defendant News

Corporation’s sale of Defendants News America Marketing to Charlesbank Capital

Partners.

As a result of the meet and confer, the parties:

       ☒ Do not agree on the resolution of any part of the motion.


                                              2
    CASE 0:19-cv-01820-MJD-BRT Document 246 Filed 09/08/20 Page 3 of 4




      ☐ Agree on all or part of the motion and request that the Court incorporate the

      following agreement in an Order:

Dated: September 8, 2020                 Respectfully submitted,

                                         /s/ Y. Gloria Park
                                         SUSMAN GODFREY LLP
                                         William Christopher Carmody (pro hac vice)
                                         New York State Bar No. 4539276
                                         bcarmody@susmangodfrey.com
                                         Arun Subramanian (pro hac vice)
                                         New York State Bar No. 4611869
                                         asubramanian@susmangodfrey.com
                                         Mark Musico (pro hac vice)
                                         New York State Bar No. 5238001
                                         mmusico@susmangodfrey.com
                                         Y. Gloria Park (pro hac vice)
                                         New York State Bar No. 5477047
                                         gpark@susmangodfrey.com
                                         1301 Avenue of the Americas, 32nd Floor
                                         New York, New York 10019
                                         Telephone: (212) 336-3330
                                         Fax: (212) 336-8340

                                         Alejandra C. Salinas (pro hac vice)
                                         Texas State Bar No. 24102452
                                         asalinas@susmangodfrey.com
                                         1000 Louisiana Street, Suite 5100
                                         Houston, Texas 77002
                                         Telephone: (713) 651-9366
                                         Fax: (713) 654-6666

                                         Rachel S. Black (pro hac vice)
                                         Washington State Bar No. 32204
                                         rblack@susmangodfrey.com
                                         1201 Third Avenue, Suite 3800
                                         Seattle, WA 98101
                                         Telephone: (206) 516-3880
                                         Fax: (206) 516-3883

                                         NAPOLI SHKOLNIK PLLC
                                         Hunter Shkolnik (pro hac vice)
                                           3
CASE 0:19-cv-01820-MJD-BRT Document 246 Filed 09/08/20 Page 4 of 4




                              New York State Bar No. 2031458
                              hunter@napolilaw.com
                              360 Lexington Avenue, 11th Floor
                              New York, New York 10017
                              Telephone: (212) 397-1000

                              BLACKWELL BURKE P.A.
                              Jerry W. Blackwell
                              Minnesota State Bar No. 186867
                              blackwell@blackwellburke.com
                              S. Jamal Faleel
                              Minnesota State Bar No. 320626
                              jfaleel@blackwellburke.com
                              431 South Seventh Street, Suite 2500
                              Minneapolis, MN 55415
                              Telephone: (212) 343-3200
                              Fax: (212) 343-3205

                              Attorneys for Plaintiff Insignia Systems, Inc.




                                4
